UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                        §
                                                §
versus                                          §           CASE NO. 4:16-CR-176
                                                §
JAMES MORRIS BALAGIA (3)                        §

                                            ORDER

         In light of the Government’s Amended Response to Defendant’s Motion to Continue

(#247), the court’s January 8, 2019, order (#229) denying Defendant James Morris Balagia’s

(“Balagia”) motion to continue is hereby vacated. Balagia’s motion to continue (#216) is granted.

The court, having considered the factors set forth in 18 U.S.C. § 3161, finds as follows:

         1.    Defendant’s request is made knowingly, intelligently, and voluntarily.

         2.    The Government has no objection to a continuance.

         3.    Having considered the factors listed in 18 U.S.C. § 3161(h)(7)(B), the court finds
               that the ends of justice served by granting Defendant’s request outweigh the best
               interests of the public and the Defendant in a speedy trial.

         4.    This continuance is required to assure the necessary time for counsel to prepare
               effectively for trial, taking into account the exercise of due diligence.

         5.    The period of delay due to the motion for continuance is the period from the date
               of the motion through the date of the new trial setting, and this is excludable time
               under the Speedy Trial Act.

         Defendant’s Motion for Continuance is GRANTED, and this case is reset for Pretrial

       . and Trial Scheduling on April 8, 2019, at 9:00 a.m.
Conference
       SIGNED at Beaumont, Texas, this 7th day of September, 2004.
         SIGNED at Beaumont, Texas, this 18th day of January, 2019.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE
